Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2014

                                      No. 04-14-00318-CV

                           IN THE INTEREST OF C.K., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01216
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        Appellant appeals the trial court’s termination of his parental rights. Appellant’s attorney
has filed a brief pursuant to Anders v. California, 368 U.S. 738 (1967), in which he asserts there
are no meritorious issues to raise on appeal. In In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.), we held that in parental-
termination appeals, a procedure akin to Anders is necessary to best protect the statutory right to
counsel on appeal, to provide a procedural mechanism for counsel to fulfill his ethical
obligations, to assist the court in deciding appeals, and to provide consistent procedures for all
indigent litigants. In compliance with the procedure set out in Anders, appellant’s attorney has
informed appellant of his right to file his own brief. Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). The State has filed a letter waiving its right to file an appellee’s brief
unless the appellant files a pro se brief.

        If appellant desires to file a pro se brief, he must do so within thirty days from the date
of this order. If appellant files a pro se brief, appellee may file a responsive brief no later than
twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
the court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court